Citation Nr: 0121907	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  96-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD) and, if so, whether all 
of the evidence of record both old and new warrants the grant 
of service connection.

2.  Entitlement to service connection for tuberculosis and 
chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a skin disease to 
include onychomycosis, tinea pedis, and eczema.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for defective vision.

6.  Entitlement to service connection for the residuals of 
venereal disease.

7.  Entitlement to service connection for a blood disorder 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.  
He served in the Republic of Vietnam from January 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In October 1994 the RO denied entitlement to service 
connection for PTSD, tuberculosis, chronic skin condition, 
including onychomycosis, tinea pedis, and eczema, chronic 
liver disease, defective vision, and COPD.

A July 1995 hearing officer's decision denied entitlement to 
service connection for PTSD, COPD and tuberculosis, chronic 
skin disease, hepatitis, and defective vision.  A rating 
decision also denied entitlement to service connection for 
the residuals of venereal disease and a blood disorder 
secondary to Agent Orange exposure as not well grounded.

In May 1996 the RO issued a statement of the case as to the 
issues of entitlement to service connection for PTSD, COPD 
and tuberculosis, chronic skin disease, including 
onychomycosis, tinea pedis, and eczema, hepatitis, defective 
vision, the residuals of venereal disease, and a blood 
disorder secondary to Agent Orange exposure.  Subsequently, 
in June 1996 the veteran perfected an appeal as to these 
issues.

The Board notes that the RO previously denied the veteran's 
claim for entitlement to service connection for PTSD in April 
1989.  Although the RO adjudicated the matter in the present 
appeal on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the Board has listed the issue 
as to PTSD on the title page as whether new and material 
evidence has been submitted to reopen the claim for service 
connection.

In December 2000 the veteran testified at a video conference 
hearing before the undersigned Board Member; however, the 
audio recording of that hearing was lost and a transcript of 
that hearing is not of record.  Subsequently, in June 2001, 
the veteran accepted another opportunity to appear at a video 
conference hearing before the Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In April 1989 the RO denied reopening the veteran's claim 
for entitlement to service connection for PTSD.  The veteran 
did not appeal.

2.  The evidence submitted since the April 1989 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran has been adequately notified of the evidence 
necessary to substantiate his service connection claims and 
of the action to be taken by VA.  

4.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
issues on appeal.

5.  The veteran is shown to have been engaged in combat with 
the enemy.

6.  The medical evidence demonstrates a diagnosis of PTSD 
related to an in-service stressor is not warranted.

7.  No medical evidence linking the veteran's possible 
tuberculosis or mild COPD to active service has been 
provided.

8.  No medical evidence linking the veteran's skin disorders, 
including onychomycosis, tinea pedis, and eczema, to active 
service has been provided.

9.  No medical evidence linking the veteran's hepatitis to 
active service has been provided.

10.  No medical evidence linking the veteran's defective 
vision to active service has been provided.

11.  No medical evidence demonstrating a present residual 
disability related to an episode of venereal disease during 
active service has been provided. 

12.  No medical evidence demonstrating a present blood 
disorder related to active service has been provided. 


CONCLUSIONS OF LAW

1.  The April 1989 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2.  Evidence submitted since the April 1989 rating decision 
is new and material and the claim for entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran does not have PTSD as a result of an in-
service stressor.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2000).

4.  The veteran's possible tuberculosis and mild COPD were 
not incurred in, aggravated by, or otherwise related to 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

5.  The veteran's skin disorders, including onychomycosis, 
tinea pedis, and eczema, were not incurred in, aggravated by, 
or otherwise related to active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

6.  The veteran's hepatitis disorders were not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

7.  The veteran's defective vision was not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

8.  The veteran has no present residual disability related to 
an episode of venereal disease during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

9.  The veteran's claimed blood disorder was not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims and has made reasonable efforts to obtain all records 
identified and authorized by the veteran.  The RO received 
the veteran's service medical records from the National 
Personnel Records Center (NPRC) in January 1975 and received 
copies of selected documents from his service personnel file 
in April 1989.  In February 1998 the RO received information 
from the U.S. Armed Forces Center for Research of Unit 
Records (USASCRUR) in response to a request for verification 
of the veteran's claimed stressors.

The record also reflects the RO requested and received all VA 
and private medical records identified by the veteran.  

In correspondence dated in February 1999 the RO requested the 
veteran submit information as to any medical treatment he had 
received for his claimed disabilities.  The RO requested the 
veteran provide authorization for the release of any private 
medical treatment records; however, no correspondence in 
response was received by the RO.  Therefore, the Board finds 
all available service and medical treatment records have been 
received and that further efforts to obtain additional 
records would be futile.

The Board further finds that the May 1996 statement of the 
case and the September 1999 supplemental statement of the 
case adequately notified the veteran of the efforts taken to 
obtain relevant records and of the future action to be taken 
by VA.  

The Board notes that the veteran underwent a VA Agent Orange 
examination in October 1993 and a VA psychiatric examination 
in May 1994 and that medical opinions necessary for an 
adequate determination of the matters on appeal have been 
obtained.  Therefore, the Board finds that VA has met the 
notice and duty to assist provisions contained in the new 
law.  In light of the notice and development action provided 
in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).
 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

As noted above, on November 9, 2000, the President signed 
into law the VCAA.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board notes this law requires specific VA action 
to assist in developing a claim, but that it also states that 
nothing in the section shall be construed as requiring VA to 
reopen a previously disallowed claim except when new and 
material has been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, in April 1989 the RO denied the veteran's claim 
for entitlement to service connection for PTSD.  The veteran 
was notified by correspondence dated April 27, 1989, but did 
not appeal; therefore, the rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

The Board notes that the April 1989 rating decision was based 
upon a determination that the veteran was not shown to have 
been engaged in combat during active service and that no 
diagnosis of PTSD had been provided. The evidence added to 
the claims file since that decision includes an October 1994 
VA examiner's assessment that the veteran had chronic PTSD.

The Board finds the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which bears directly and substantially 
upon the specific matter under consideration and that "new 
and material" evidence has been submitted.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the claim must be reopened.


Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  Certain disorders 
associated with herbicide agent exposure in service may be 
presumed service connected.  See 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2000).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996). 

The Federal Circuit Court has held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection can also be granted for certain chronic 
diseases, including psychoses, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2000).  

VA law also provides that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(d) 
(2000).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).


Combat

In this case, the Board notes the veteran's records are 
negative for awards or commendations indicative of combat and 
that his primary duties during service in Vietnam were 
petroleum supply handler and inventory clerk.  Service 
records show he participated in Vietnam Counter Offensive 
Phase VI and Tet 69 Counter Offensive

In statements and personal hearing testimony the veteran 
reported he was exposed to enemy rocket and mortar fire while 
serving at a fuel tank farm in Vietnam.  Correspondence dated 
in February 1998 from USCRUR reported the veteran's company 
had been exposed to an enemy rocket attack on March 21, 1969, 
which resulted in the loss of 326,000 gallons of motor 
gasoline and that the base camp experienced 5 enemy rocket 
attacks during the period from May to October 1969.  
Therefore, the Board finds the evidence of record 
demonstrates the veteran engaged in combat.  

PTSD
Background

Service medical records show the veteran was treated for drug 
abuse.  The records are negative for treatment or diagnosis 
of any psychiatric disorders.

VA hospital records dated from December 1974 to February 1975 
show the veteran was treated for heroin addiction.  

In April 1975 the RO denied entitlement to service connection 
for heroin addiction and a chronic nervous disorder.  

In December 1988 the veteran requested entitlement to service 
connection for PTSD.

In January 1989 the RO requested the veteran provide specific 
information concerning traumatic incidents he experienced 
during active service and medical evidence in support of his 
claim.

In April 1989 the RO denied entitlement to service connection 
for PTSD.  The RO found, in essence, that no medical evidence 
of PTSD had been submitted.

In May 1993 the veteran requested his claim for entitlement 
to service connection be reopened.  

In a December 1993 statement in support of his claim the 
veteran reported that he had been exposed to enemy rocket 
attacks almost every night while he was assigned to the fuel 
tank farm, that a close friend had been burned over 80 
percent of his body after a tank was hit in a rocket attack, 
that he had been threatened, abused, and forced to take drugs 
by fellow servicemen, and that he had been punished for not 
shooting an unarmed 13 year old Vietnamese boy while on guard 
duty.  

In June 1993 the RO notified the veteran that new and 
material evidence was required to reopen his claim.  

During VA psychiatric examination in May 1994 the veteran 
reported he was forced to become a drug addict while in 
Vietnam and that while under the influence of drugs he did 
not care if the compound was under attack or not.  He also 
stated he had been punished for letting a 12 year-old 
Vietnamese pass while on guard duty.  The veteran's 
subjective complaints included feelings of isolation, 
tenseness, irritability, nervousness, and a quick temper.  He 
reported dreams and nightmares about Vietnam but denied 
flashbacks or intrusive memories of Vietnam.  The examiner 
noted that a Minnesota Multiphasic Personality Inventory had 
been given but was invalid.  It was the examiner's opinion 
that the veteran did not have PTSD.

A VA outpatient treatment report dated in October 1994 noted 
the veteran complained of terrible pain which caused suicidal 
thoughts.  The examiner's impression was adjustment disorder 
versus major depression and polysubstance abuse in remission.  
A subsequent report dated the same day noted the veteran 
complained of marital problems related to his having drunk 2 
beers with friends and that he was concerned about his 
repeated prayers to himself during the day.  The examiner 
noted there was no objective evidence of suicidal or 
homicidal ideation and provided an assessment of chronic 
PTSD.
 
In a November 1994 follow up examination the veteran reported 
continued depression and being upset that his VA claim was 
denied. The examiner's assessment was major depression with 
probable psychotic features.  

At a personal hearing in June 1995 the veteran reiterated his 
claim and described his experiences in Vietnam, but denied he 
had been treated for PTSD.

In a June 1995 statement in support the veteran provided 
additional information as to his experiences in Vietnam.  He 
also reported that his best friend and mentor in Vietnam had 
been killed in a fuel-related accident.  

At a video conference before the undersigned Board Member in 
June 2001 the veteran reiterated his claim and described his 
experiences in Vietnam.  He reported symptoms he attributed 
to PTSD but stated his VA psychiatric treatment had stopped 
when his medical care provider left the clinic in El Paso.  
He stated a private psychiatrist told him he had PTSD but 
that he could not recall the physician's name.  


Analysis

VA case law provides that service connection for PTSD 
requires three elements: (1) a current diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

VA regulations provide that if the evidence establishes that 
a veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  This regulation was amended in 1999 to reflect 
changes in VA law as a result of the Cohen decision.  See 64 
Fed. Reg. 32807-08 (1999).  

In this case, the Board notes the requirement of a present 
diagnosis of PTSD has not been met.  Therefore, the issues 
concerning medical evidence of a causal nexus between the 
current symptomatology and service and verification of an in-
service stressor are not addressed in this decision.  
Although the Board finds the veteran served in combat and 
that in-service stressors have been verified, the Federal 
Circuit Court has emphasized that 38 U.S.C.A. § 1154(b) only 
applies to the issue of whether an injury was incurred in 
service and not to the questions of whether there is a 
current disability or a nexus to service.  See Collette, 82 
F.3d at 392.  

The Board notes the May 1994 VA examiner specifically found 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  Although an October 1994 VA outpatient treatment 
report noted a diagnosis of chronic PTSD, the examiner did 
not indicate the disorder was in any way related to the 
veteran's experiences during active service.  In addition, 
the examiner revised the diagnosis and, in essence, ruled out 
a diagnosis of PTSD after a follow up examination 
approximately 2 weeks later.  Therefore, the Board finds a 
diagnosis of PTSD related to an in-service stressor has not 
been provided.

The only other evidence of PTSD related to active service is 
the veteran's own opinion.  While he is competent to testify 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  At the time of his video conference hearing in 
June 2001, the veteran said that he was not receiving 
treatment for PTSD, and added that although a private 
psychiatrist had told him he had PTSD he could not recall the 
physician's name. Given the above evidence of record, which 
does not show that the claimed disability may be associated 
with the veteran's military service, referral for further VA 
examination is unnecessary. 38 U.S.C.A. § 5103(d). Therefore, 
based upon the evidence of record, the Board must conclude 
that entitlement to service connection for PTSD is not 
warranted.


Tuberculosis and COPD
Background

Service medical records are negative for complaint or 
treatment related to tuberculosis or COPD.

A VA Agent Orange registry examination in October 1993 
included a diagnosis mild COPD.  The veteran reported that in 
May 1970 he developed some wheezing and shortness of breath.  
He stated although he had never consulted a physician about 
his symptoms that he believed a diagnosis of asthma was 
warranted.  The examiner noted an x-ray examination revealed 
no active disease in the chest and pulmonary function testing 
revealed mild air flow obstruction.  No opinion as to 
etiology was provided.  

A November 1993 pulmonary function report noted the veteran 
stated he had smoked 80 cigarettes per day for 15 years.

Private medical records include a February 1994 report which 
noted a diagnosis of COPD.  Subsequent reports noted 
assessments of smoker cessation and bronchospasm.  A July 
1994 report noted an assessment of possible tuberculosis 
exposure.  No opinions as to etiology were provided.  

VA hospital records dated in September 1994 included 
discharge diagnoses of reactive airway disease, controlled 
with medication, and positive purified protein derivative 
(PPD) on skin test, currently undergoing therapy.  It was 
noted the veteran was first found to have a positive PPD skin 
test in August 1994 and that the veteran admitted to tobacco 
use of a few cigarettes per day.  

At his personal hearing in June 1995 the veteran testified 
that he did not know if he had been treated for tuberculosis 
or any respiratory disorders during active service.  He 
stated his belief that the disorders were due to Agent Orange 
exposure.  

At his video conference before the undersigned Board Member 
the veteran, in essence, testified that lung disorders were 
diagnosed during a VA Agent Orange examination and that he 
had no additional evidence to present as to those matters.  
He stated he had received no additional treatment for these 
disorders.


Analysis

Based upon the evidence of record, the Board finds no medical 
opinion relating the veteran's possible tuberculosis or mild 
COPD to Agent Orange exposure or otherwise to active service 
has been provided.  There is no evidence of any treatment for 
these disorders during active service and diagnoses related 
to these matters were first provided in 1994, approximately 
24 years after the veteran's discharge from active service.  

The veteran has claimed, in essence, that these disorders 
were related to his Agent Orange exposure in Vietnam.  
Tuberculosis and COPD are not diseases for which service 
connection may be presumed based upon exposure to an 
herbicide agent during service in Vietnam.

The Board notes that the veteran testified that he did not 
know if he had received diagnoses or treatment for these 
disorders during active service.  The Court has held that 
although a veteran served in combat, to establish entitlement 
to service connection the veteran must still present 
competent medical evidence of a nexus or link between a 
current disability and an incident of his military service.  
See Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

The only evidence in this case of tuberculosis or COPD 
related to active service is the veteran's own opinion which 
is not competent medical evidence.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  The Board finds 
that as the evidence of record does not show that the claimed 
disability may be associated with the veteran's military 
service, referral for further VA examination is unnecessary. 
38 U.S.C.A. § 5103(d). Therefore, based upon the evidence of 
record, the Board must conclude that entitlement to service 
connection for tuberculosis and COPD is not warranted.


Skin Disease
Background

Service medical records dated in August 1969 show the veteran 
was treated for Candida infection.  The veteran was 
prescribed a topical medication.  A September 1969 report 
noted the veteran was treated for a tinea infection to the 
groin and waist.  The veteran was prescribed a topical 
medication and cleansing soap.  

During VA Agent Orange registry examination in October 1993 
the veteran reported that in 1990 he developed a rash on his 
chest and arms.  He stated he sought treatment for the 
disorder but his medical care providers had been unable to 
determine the etiology of the rash.  The examiner's diagnoses 
included chronic eczema, bilateral tinea pedis, and 
onychomycosis to all toe nails.  No opinion as to etiology 
was provided.  

In December 1993 the veteran requested entitlement to service 
connection for tinea pedis and onychomycosis.  

Private medical records dated in July 1994 included a 
diagnosis of dermatitis, possibly related to allergy 
medication versus possible tuberculosis exposure.  A 
subsequent report noted a diagnosis of folliculitis.

VA outpatient treatment records dated in July 1994 included 
diagnoses of folliculitis and rule out syphilis.  

In correspondence to congress dated in August 1994 the 
veteran stated his belief that his skin disorders were 
related to his Agent Orange exposure.

A November 1995 VA outpatient treatment report noted a 
diagnosis of onychomycosis to the right foot.  

At his video conference hearing before the undersigned Board 
Member in June 2001 the veteran testified that he received no 
treatment for his skin disorders and, in essence, that he had 
no evidence demonstrating the present disorders had been 
incurred in or aggravated by active service. 


Analysis

Based upon the evidence of record, the Board finds no medical 
opinion relating the veteran's present skin disorders to 
Agent Orange exposure or otherwise to active service has been 
provided.  There is no evidence of any treatment for these 
skin disorders during active service and diagnoses related to 
these matters were first provided in 1994, approximately 
24 years after the veteran's discharge from active service.  

The veteran has claimed, in essence, that these disorders 
were related to his Agent Orange exposure in Vietnam.  The 
Board notes onychomycosis, tinea pedis, and eczema are not 
diseases for which service connection may be presumed based 
upon exposure to an herbicide agent during service in 
Vietnam.

The only evidence in this case of a skin disease related to 
active service is the veteran's own opinion which is not 
competent medical evidence.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494. Again, as the evidence of 
record does not show that the claimed disability may be 
associated with the veteran's military service, referral for 
further VA examination is unnecessary. 38 U.S.C.A. § 5103(d). 
Therefore, based upon the evidence of record, the Board must 
conclude that entitlement to service connection for a skin 
disease is not warranted.


Hepatitis
Background

Service medical records are negative for treatment or 
diagnosis of hepatitis.  

An October 1993 VA Agent Orange registry examination included 
a diagnosis of hepatocellular disease, etiology undetermined, 
asymptomatic.  

Private medical records dated in 1994 included diagnoses of 
hepatitis A, B, and C.  No opinion as to etiology was 
provided.

VA outpatient treatment records dated in July 1994 included a 
diagnosis of chronic hepatitis C virus.  VA hospital records 
dated in September 1994 show the veteran was treated for 
chronic hepatitis C.  It was noted the veteran denied a 
history of any hepatitis type illnesses, denied blood product 
transfusions, and stated he had a monogamous heterosexual 
lifestyle.  The examiner noted the veteran denied having used 
intravenous needles, but subsequently admitted to a history 
of polysubstance abuse.  No opinions as to etiology were 
provided.

In correspondence to congress dated in August 1994 the 
veteran stated his belief that his hepatitis disorders were 
related to his Agent Orange exposure.

At his video conference hearing before the undersigned Board 
Member in June 2001 the veteran testified that he received no 
treatment for his hepatitis disorders and, in essence, that 
he had no evidence demonstrating the present disorders had 
been incurred in or aggravated by active service. 


Analysis

Based upon the evidence of record, the Board finds no medical 
opinion relating the veteran's present hepatitis disorders to 
Agent Orange exposure or otherwise to active service has been 
provided.  There is no evidence of any treatment for these 
disorders during active service and diagnoses related to 
these matters were first provided in 1994, approximately 
24 years after the veteran's discharge from active service.  

The veteran has claimed, in essence, that these disorders 
were related to his Agent Orange exposure in Vietnam.  The 
Board notes hepatitis is not a disease for which service 
connection may be presumed based upon exposure to an 
herbicide agent during service in Vietnam.

The only evidence in this case of hepatitis related to active 
service is the veteran's own opinion which is not competent 
medical evidence.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, based upon the 
evidence of record, the Board must conclude that entitlement 
to service connection for hepatitis is not warranted. As 
before, the evidence of record does not show that the claimed 
disability may be associated with the veteran's military 
service, and thus referral for further VA examination is 
unnecessary. 38 U.S.C.A. § 5103(d).  


Defective Vision
Background

Service medical records include a pre-induction examination 
which noted right eye vision of 20/40 and left eye vision of 
20/20.  Records dated in May 1969 show the veteran reported 
he had spilled jet fuel in his eyes approximately one week 
earlier and that his eyes burned when he showered.  An 
examination was negative except for coloboma to the right 
upper lid.  The diagnosis included probable chorine burning 
to the eyes and coloboma.  Reports dated in June 1969 noted 
treatment for a cyst to the right upper eye lash border.  

In September 1978 the veteran requested entitlement to 
service connection for a right eye disorder.

In March 1979 the RO denied entitlement to service connection 
for a stye to the right eye.  

In correspondence dated in March 1979 to his congressional 
representative the veteran reported he had undergone 
treatment for an infection to the underside of the eyelid to 
his right eye during active service and that as a result his 
visual acuity had decreased.  

Private medical records dated in May 1989 show the veteran's 
corrected visual acuity was 20/50 to the right eye and 20/20 
to the left eye.  It was noted that examination revealed the 
veteran had a macular hole to the right retina which resulted 
in poor vision in that eye.  A September 1992 report noted 
corrected visual acuity at distance of 20/50 to the right eye 
and 20/20 to the left eye and corrected visual acuity at near 
was 20/20 to the right eye and 20/20 to the left eye.  

An October 1993 VA Agent Orange registry examination included 
a diagnosis of defective vision.  During a November 1993 
ophthalmology examination the veteran reported that 
approximately 4 years earlier he had been informed that he 
had a "solar hole" in his right eye.  It was noted the 
veteran related a history of distorted vision to the right 
eye since Vietnam.  The examiner noted the veteran's best 
corrected visual acuity with new refraction was 20/40 to the 
right eye and 20/20 to the left eye.  Ophthalmoscopy was 
completely normal except for a very small lesion to the right 
macula which was punctate and possibly hemorrhagic in origin.  
The diagnoses included maculopathy to the right eye, etiology 
unknown.  

In a June 1995 statement in support of his claim the veteran 
stated that during service he developed blindness and a 
macular hole to the right eye but that he had been unable to 
obtain treatment for the disorders after service.  

During VA ophthalmology examination in July 1995 the veteran 
complained of decreased right eye visual acuity since 
returning from Vietnam.  He reported his only ocular trauma 
during service was being sprayed with "agent orange and 
agent blue" and denied any direct physical blows or trauma.  
The examiner's diagnosis was stage 1-B macular hole to the 
right eye versus old central serous retinopathy.  

At his video conference hearing before the undersigned Board 
Member in June 2001 the veteran testified that he received no 
treatment for his eye disorders and, in essence, that he had 
no evidence demonstrating a present disorders had been 
incurred in or aggravated by active service. 



Analysis

Based upon the evidence of record, the Board finds no medical 
opinion relating the veteran's defective vision to Agent 
Orange exposure or otherwise to active service has been 
provided.  Although the veteran was treated in-service for 
probable chorine burn to the eyes and a cyst to the right eye 
lid, there was no evidence of any chronic eye disorder during 
service.  Evidence of a macular hole to the right eye was 
first provided in May 1989, approximately 19 years after the 
veteran's discharge from active service.  

The veteran has claimed, in essence, that his defective 
vision was related to Agent Orange exposure in Vietnam.  The 
Board notes defective vision is not a disease for which 
service connection may be presumed based upon exposure to an 
herbicide agent during service in Vietnam.

The only evidence in this case of defective vision related to 
active service is the veteran's own opinion which is not 
competent medical evidence.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494. In this case, the evidence 
of record does not show that the claimed disability may be 
associated with the veteran's military service, and thus 
referral for further VA examination is unnecessary. 
38 U.S.C.A. § 5103(d). Therefore, based upon the evidence of 
record, the Board must conclude that entitlement to service 
connection for defective vision is not warranted.


Residuals of Venereal Disease
Background

Service medical records show the veteran was treated for 
gonorrhea in November 1968.  Subsequent records are negative 
for complaint or treatment for any disorders related to a 
venereal disease.

VA outpatient treatment records dated in July 1994 included 
diagnoses of folliculitis and rule out syphilis.  No 
subsequent report related any present disability to a 
venereal disease.

At his video conference hearing before the undersigned Board 
Member in June 2001 the veteran testified that he received no 
treatment for disorders related to the residuals of venereal 
disease and, in essence, that he had no evidence 
demonstrating any present disorders had been incurred in or 
aggravated by active service.  

Analysis

Based upon the evidence of record, the Board finds no medical 
opinion relating any present disability to a venereal 
disease.  The only evidence in this case of a residual 
disability related to an episode of venereal disease during 
active service is the veteran's own opinion which is not 
competent medical evidence.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494. Again, as the evidence of 
record does not show that the claimed disability may be 
associated with the veteran's military service, referral for 
further VA examination is unnecessary. 38 U.S.C.A. § 5103(d). 
Therefore, based upon the evidence of record, the Board must 
conclude that entitlement to service connection for the 
residuals of venereal disease is not warranted.


Blood Disorder
Background

Service and post-service medical records are negative for 
treatment or diagnosis of any blood disorders.  

At his personal hearing in June 1995 the veteran testified 
that his medical care providers were always drawing blood 
from him and that they were trying to find out what was wrong 
with his blood.  

At his video conference hearing before the undersigned Board 
Member in June 2001 the veteran testified that he received no 
treatment for his claimed blood disorders and, in essence, 
that he had no evidence demonstrating a present disorder had 
been incurred in or aggravated by active service.  

Analysis

Based upon the evidence of record, the Board finds no medical 
opinion relating a present diagnosis of a blood disorder to 
Agent Orange exposure or otherwise to active service has been 
provided.  The only evidence in this case of a blood disorder 
related to Agent Orange exposure or otherwise to active 
service is the veteran's own opinion which is not competent 
medical evidence.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Although the veteran served in combat, 38 U.S.C.A. § 1154(b) 
does not apply to the issue of whether a current disability 
exists.  See Collette, 82 F.3d at 392.  Therefore, based upon 
the evidence of record, the Board must conclude that 
entitlement to service connection for a blood disorder is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claims for entitlement to service connection.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for PTSD, the 
claim is reopened.  To this extent, the appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tuberculosis and COPD 
is denied.

Entitlement to service connection for a skin disease to 
include onychomycosis, tinea pedis, and eczema is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for defective vision is 
denied.

Entitlement to service connection for the residuals of 
venereal disease is denied.

Entitlement to service connection for a blood disorder 
secondary to Agent Orange exposure is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

